Title: Account of the Agricultural Society of Albemarle, [ca. 6 December] 1819
From: Agricultural Society of Albemarle
To: 


{James Madison Esqr.}
[ca. 6 December 1819]


In account with the Agricultural Society of Albemarle.








Dr.

Cr.


{1817}
To this sum due the

By Cash paid {I A Coles}
{10}


{Octr:}
Society on the day of your admission—see rule 19th.
{5}
Treasurer of the Society.



{1818}
To this sum due the Society on the first day of the succeeding regular autumnal meeting, do.
{5}
{By do. sent}



{1819.}
{Do. Do. Do.}
{ 5 }






{$15}





Sir,
As Treasurer of the Agricultural Society of Albemarle, it has become my duty to forward to each member a statement of his account with the Society. You perceive by the one above that you are indebted to the Society {five} dollars, which if remitted by mail to Hart’s Store, Albemarle, will be very certain to come safely to hand, or if it miscarries will be at the risk of the Society. I am, your obedient servant,
{John Coles}Treasurer of the Agricultural Society of Albemarle.
{NB Va. or U.S. Bank notes only received.}
